Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 6/16/2021. Currently claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see pg. 9, filed 6/16/2021, with respect to the previous objection of claims 12 and 14 have been fully considered and are persuasive.  The previous objection of claims 12 and 14 has been withdrawn. 
Applicant’s arguments, see pgs. 9-10, filed 6/16/2021, with respect to rejection of claims 5-7 and 13-17 under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claims 5-7 and 13-17 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pgs. 10-12, filed 6/16/2021, with respect to the rejection 1, 3-6, 8-9, 11-16 and 20 under 35 USC 101 for the claimed invention being directed to an abstract idea without significantly more have been fully considered and are persuasive.  The previous rejection of claims 1, 3-6, 8-9, 11-16 and 20 under 35 USC 101 has been withdrawn. 
Applicant’s arguments, see pgs. 10-12, filed 6/16/2021, with respect to the previous rejection of claim 18 under 35 USC 103 as being unpatentable over Narayan in view of Singh in view of MacAdams and rejection of claim 19 under 35 USC 103 as 

Applicant’s arguments, see pgs. 12-14, filed 6/16/2021, with respect to the rejection(s) of:
claim(s) 1-6, 8-9, 11-14 and 20 under 35 USC 102(a) (2) as being anticipated by Narayan
claim 17 rejected under 35 USC 103 as being unpatentable Narayan
claim 7, 10 rejected under 35 USC 103 as being unpatentable over Narayan in view of Singh in view of MacAdams,
claims 15-16 rejected under 35 USC 103 as being unpatentable over Narayan in view of Burnes
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Ghosh et al (US 20120289845) and Reisfeld et al (US 6301496).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-12, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1 and 8 recite the limitation:
“compute one or more metrics corresponding to the respective deflection characteristics based on the group of FDTPs having the common deflection characteristics, wherein the metrics include at least one of a cycle length of the FDTPs, a dominant cycle length map of the FDTPs, or a conduction velocity of the FDTPs”. This limitation is indefinite because it’s not clear what is being claimed with the metric of a cycle length of FDTPs. A final detection time point (FDTP) is a point of time. A time point gives you a value of time, for example at 2ms, from this information it’s relatively easy to determine several characteristics that occur at the 2ms mark are linked to this period of time which is clear. However, with claims 1 and 8 describing a “cycle length” it’s not clear how the length is determined. A length of time requires at least two periods of time (a start and end time). Thus, claims 1, 8 and dependent claims 2-4, 9-12 and 18-20 are indefinite. For these claims in this examination, if any cycle length is obtained and/or the function related to the cycle is performed then these limitations are recited. However regardless if this is the correct interpretation, the language needs to be amended as without two points of time (a start time and end time point) clearly defined, this term of “cycle length” can be interpreted in multiple different ways.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 3-6, 8-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al (US 20130006131) hereafter known as Narayan in view of Ghosh et al (US 20120289845) hereafter known as Ghosh.

Regarding Claim 1:
Narayan discloses:
A system for detecting cardiac activations of a patient [see abstract… “Provided is a system and method to target a biological rhythm disorder, such as a heart rhythm disorder” and Fig. 1], the system comprising:
a data acquisition system [see Fig. 1 elements 21, 23, 25 30 and 40] configured to detect an electrogram generated at an electrode disposed on or in the patient; [see Fig. 1 element 30 and see para 136 (“Electrodes may be virtual (computed) electrodes from a computerized mapping system, routine or high-resolution ECG mapping electrodes 30”)  ECG mapping is an electrocardiogram]; and
an activation detector [see elements 70,80,90,100, 110,120, 130 and 160 in Fig. 1] communicatively coupled to the data acquisition system [see arrows in Fig. 1 showing element 70 connected to element 40 (part of the data acquisition system) and the other elements connected to 40 and configured to:
receive the electrogram from the data acquisition system the electrogram including electrogram signals, [see Fig. 1 again as shown in the figure element 40 which shows arrows indicating communication with element 70 (part of the activation detection module), which at least implicitly indicates receiving electrogram data and see Fig. 5 which shows signals from the electrogram]
Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” Please note that activation is indicated in voltage changes]
determine a set of candidate detection time points (CDTPs) in the activation response based on a predetermined criterion [see para 271… see “Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” Identifying points of time with maximum rate of change are a set of candidates]
characterize each CDTP by assigning respective deflection characteristics for each CDTP of the set of CDTPs [see para 271 in particular…. “Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” The actual values of the maxima are characteristics]
group CDTPs of the set of CDTPs having common deflection characteristics and remove CDTPs from the set of CDTPs that cannot be grouped for determining a group of final detection time points (FDTPs) among the set of CDTPs having the common deflection characteristics [see para 271... in particular “Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” The threshold 
Additionally Narayan is directed to detecting, diagnosing and treating heart rhythm disorders [ see para 4… “In particular, the present invention can be applied to minimally invasive techniques or surgical techniques to detect, diagnose and treat the biological rhythm disorders.  Some embodiments are directed to disorders of heart rhythm”].
However, Narayan fails to disclose: “compute one or more metrics corresponding to the respective deflection characteristics based on the group of FDTPs having the common deflection characteristics, wherein the metrics include at least one of a cycle length of the FDTPs, a dominant cycle length map of the FDTPs, or a conduction velocity of the FDTPs”
	Ghosh discloses obtaining and using cycle length and median cycle length (understood to be a dominant cycle length) for the ability to discriminate between different types of arrhythmias [see para 110… “FIG. 14 illustrates an example method for using a morphological stability determination along with a cycle length analysis operation in order to discriminate rhythms as either MVT or PVT/VF.  Implementation of the method of FIG. 14 is described with respect to IMD 106 of FIG. 3.  In some examples, a median cycle length of a plurality of cardiac cycles present during a tachyarrhythmia may indicate the type of tachyarrhythmia detected.  In general, if a median cycle length of cardiac cycles included in a tachyarrhythmia is less than a lower threshold value (e.g., 200 ms), then the tachyarrhythmia may be classified as a PVT.” And see para 116… “processing module 132 may implement an algorithm that looks at rate stability (e.g., the variations in the R-R intervals), e.g., between blocks (708) and (712).  Such a rate stability algorithm may discriminate between different types of tachyarrhythmia based on the variations in the R-R intervals of the tachyarrhythmia, or the number of R-R intervals that fall within a certain ranges of values.  A linear modesum may be one such metric of rate variability.  Calculation of modesum involves grouping the cycle-lengths of the last N cardiac cycles into bins of a pre-defined uniform width (histogram) and computing the sum of the number of cycles in the two tallest bins.”] in the analogous art of detection and treatment of arrhythmias [see para 2… “Implantable medical devices (IMDs), such as implantable cardioverter-defibrillators, may implement a variety of tachyarrhythmia detection and analysis algorithms.” And “IMDs may provide therapy based on conclusions drawn from the use of these rate-based detection and template matching algorithms.”]
Since Narayan is directed to the analysis and treatment of arrhythmia and Ghosh discloses that obtaining cycle length, and median cycle length  of an electrogram help to provide information on the analysis and treatment of arrhythmia as well, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Narayan to include obtaining the cycle lengths (ie the metric that recites “wherein the metrics include at least one of a cycle length of the FDTPs, a dominant cycle length map of the FDTPs, or a conduction velocity of the FDTPs”), the morphological characteristics and the median cycle lengths of Narayan’s final detection points similarly to that described by Ghosh as this will help further aid Narayan in determining if there 

Regarding Claim 8:
Narayan discloses:
A method of detecting cardiac activations [see abstract… “Provided is a system and method to target a biological rhythm disorder, such as a heart rhythm disorder”], said method comprising:
detecting an electrogram generated at an electrode disposed on or in a patient, the electrogram including electrogram signals [see Fig. 1 element 30 and see para 136 (“Electrodes may be virtual (computed) electrodes from a computerized mapping system, routine or high-resolution ECG mapping electrodes 30”)  ECG mapping is an electrocardiogram];
computing an activation response of the electrogram based on the electrogram signals, wherein the activation response indicates an activation time for a given cardiac cycle [see para 271… “Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” Please note that activation is indicated in voltage changes];
determining a set of candidate detection time points (CDTPs) for the electrogram based on a predetermined criterion [see para 271… see “Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” Identifying points of time with maximum rate of change are a set of candidates];
characterizing each CDTP by assigning respective deflection characteristics for each CDTP of the set of CDTPs [see para 271 in particular…. “Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” The actual values of the maxima are characteristics];
grouping CDTPs of the set of CDTPs having common deflection characteristics and remove CDTPs from the set of CDTPs that cannot be grouped for determining a group of final detection time points (FDTPs) among the set of CDTPs having the common deflection characteristics [see para 271... in particular “Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” The threshold is a characteristic and being above this threshold is a group. Since only points above this threshold are grouped, other points below this threshold are disregarded as claimed],
Additionally Narayan is directed to detecting, diagnosing and treating heart rhythm disorders [ see para 4… “In particular, the present invention can be applied to minimally invasive techniques or surgical techniques to detect, diagnose and treat the biological rhythm disorders.  Some embodiments are directed to disorders of heart rhythm”].
However, Narayan fails to disclose: “computing one or more metrics corresponding to the respective deflection characteristics based on the group of FDTPs 
	Ghosh discloses obtaining and using cycle length, and median cycle length (understood to be a dominant cycle length) allows for the ability to discriminate between types of arrhythmias [see para 110… “FIG. 14 illustrates an example method for using a morphological stability determination along with a cycle length analysis operation in order to discriminate rhythms as either MVT or PVT/VF.  Implementation of the method of FIG. 14 is described with respect to IMD 106 of FIG. 3.  In some examples, a median cycle length of a plurality of cardiac cycles present during a tachyarrhythmia may indicate the type of tachyarrhythmia detected.  In general, if a median cycle length of cardiac cycles included in a tachyarrhythmia is less than a lower threshold value (e.g., 200 ms), then the tachyarrhythmia may be classified as a PVT.” And see para 116… “processing module 132 may implement an algorithm that looks at rate stability (e.g., the variations in the R-R intervals), e.g., between blocks (708) and (712).  Such a rate stability algorithm may discriminate between different types of tachyarrhythmia based on the variations in the R-R intervals of the tachyarrhythmia, or the number of R-R intervals that fall within a certain ranges of values.  A linear modesum may be one such metric of rate variability.  Calculation of modesum involves grouping the cycle-lengths of the last N cardiac cycles into bins of a pre-defined uniform width (histogram) and computing the sum of the number of cycles in the two tallest bins.”] in the analogous art of detection and treatment of arrhythmias [see para 2… “Implantable medical devices (IMDs), such as implantable cardioverter-defibrillators, may implement a variety of tachyarrhythmia detection and analysis algorithms.” And “IMDs may provide therapy based on conclusions drawn from the use of these rate-based detection and template matching algorithms.”]
Since Narayan is directed to the analysis and treatment of arrhythmia and Ghosh discloses that obtaining cycle length, and median cycle length  of an electrogram help to provide information on the analysis and treatment of arrhythmia as well, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Narayan to include obtaining the cycle lengths (ie the metric that recites “wherein the metrics include at least one of a cycle length of the FDTPs, a dominant cycle length map of the FDTPs, or a conduction velocity of the FDTPs”), the morphological characteristics and the median cycle lengths of Narayan’s final detection points similarly to that described by Ghosh as this will help further aid Narayan in determining if there are arrhythmia problems and identifying what type of arrhythmia is present which can then be used to help treat the arrhythmia.






Regarding Claim 3, para 217 of Narayan [see in particular “Signals can also be bipolar electrograms (items 450, 460), and the invention determines rate-response of each component”] discloses using a bipolar electrogram and Fig. 1 element 25 with para 200 “delivered via a catheter in the heart (element 25 in FIG. 1), on the epicardial surface, or an electrode present on one of the multi-electrode catheter designs included herein”] discloses the electrode is on a catheter as claimed.

Regarding Claim 4, para 273 of Narayan [see in particular “Activation onset is selected based on at least one of the following: maximum dV/dt of the selected beat; template match of the beat to a template (selected automatically, or from a database based on patient type and location within the heart, or interactively by the user); amplitude of the selected beat;] list several different deflection characteristics Narayan in view of Ghosh computes for each CDTP.

Regarding Claims 5-6, see rejection to claim 1 above which cites para 116 of Ghosh as providing support for reciting computing the metric for each CDTP. Para 116 of Ghosh cited above recites calculating the variations between R-R intervals (ie the peaks above a threshold which are the identified CDTPs). This is first done by obtaining the cycle-lengths between the R-R intervals. This recites computing a cycle-lengths of CDTP. Then, after computing the cycle-lengths, Ghosh discloses grouping the cycle-lengths between and performing additional calculations to ultimately further classify the type of arrhythmia. 



In some examples, a median cycle length of a plurality of cardiac cycles present during a tachyarrhythmia may indicate the type of tachyarrhythmia detected.  In general, if a median cycle length of cardiac cycles included in a tachyarrhythmia is less than a lower threshold value (e.g., 200 ms), then the tachyarrhythmia may be classified as a PVT.”] discloses obtaining a median cycle length from a plurality of cycle lengths. The median cycle of all the cycle lengths of each FDTP is at least a cycle length of the group.

Regarding Claim 11, para 271 of Narayan [see “At operation 120A, successive beats are identified in the signal, such as by performing template matching using the selected template beat.  Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.”] which discloses using maximums of activation response to define the points of interest (ie CDTP).

Regarding claim 12, paras 271-273 of Narayan [in particular “Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” And “Activation onset is selected based on at least one of the following: maximum dV/dt of the selected beat;”] disclose how the derivative of voltage (ie change in voltage over time) is used in determining the activation response.


At operation 120A, successive beats are identified in the signal, such as by performing template matching using the selected template beat.  Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.  At operation 125A, a determination is made as to whether the selected signal has an acceptable signal-to-noise ratio (SNR).” And in particular 274 “At operation 150A, a determination is made as to whether the cycle length of the selected beat based upon the selected activation onset is acceptable.”] disclose analyzing peak-to-peak values (ie voltage) and  signal-to-noise-ratio and cycle length being characterized for each CDTP. Since the CDTP’s identified are the peak voltages it is understood that one of ordinary skill be interested in the lengths between these peaks.

Regarding Claim 14, see Fig. 23 and para 274 which disclose how the cycle length is computed as claimed. Additionally, as mentioned above in the rejection to claim 13, peak-to-peak values are obtained. It is understood the cycle length would be time between peaks.


Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayan in view of Ghosh as applied to claims 1 and 8 above, and further in view of Chen et al (US 20170086696) hereafter known as Chen.
The simplest form of this analysis is to order activation at each location sequentially in time. In other embodiments, analysis may identity and locate causes for a rhythm disorder using frequency domain methods, time-domain methods or spatial-phase methods. Frequency domain methods include the Hilbert transform or wavelet transform or phase delay methods.”|
However, Narayan in view of Ghosh fails to disclose using the wavelet transform of the electrogram signals “produces scalogram functions as functions of time and frequencies, the activation response is an energy as a function of time, and the energy is a sum of the scalogram functions over the frequencies” as recited in claim 2. Nor does Narayan in view of Ghosh disclose “producing scalogram functions as functions of time and frequencies by applying a continuous wavelet transform on the electrogram signals and computing the activation response as a function of time by summing the scalogram functions over the frequencies”.
	Chen discloses using wavelet transformation to produce scalogram functions [see Fig. 3A-3B and para 6… “FIGS. 3A and 3B are graphs of an example ECG for a normal heart and a scalogram resulting from its wavelet transform, respectively, in accordance with one embodiment” and para 32… “FIGS. 3A and 3B illustrate an example ECG for a normal heart and an unsigned scalogram resulting from its wavelet transform (followed by taking the absolute), respectively.  In the scalogram, the position b corresponding to time is along the abscissa and the scale a (corresponding to frequency) along the ordinate”; These scalograms are understood to be functions of time and frequencies] for the purpose of improving the identification of different ECG (electrogram) segments [see para 32… “As can be seen, the various peaks of the normal ECG are reflected in relatively high intensity in the scalogram, allowing identification of the different ECG segments.”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Narayan in view of Ghosh to produce scalograms similar to that disclosed by Chen as this will help with the identification of different key segments in electrograms.


Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayan in view of Ghosh as applied to claims 1, 5-6 and 8, 13 respectively above, and in further view of MacAdams et al (US 20090069704) hereafter known as MacAdams.

Regarding Claim 7:
Narayan discloses the invention substantially as claimed including all the limitations of claims 1 and 5-6 which includes computing cycle length, identifying a group FDTP based on cycle length, and determining a dominant cycle length from the group of FDTP.
However Narayan fails to disclose computing a dominant cycle length map.
MacAdams discloses that collecting several different sets of data provides the ability to create several different maps of multiple parameters for the purpose of In FIG. 3, the map is a local activation time map, but the map module can generate a variety of other maps, including a voltage map (indicative of health of tissue) a cycle length map, a dominant frequency map, a map of custom parameters (e.g., a correlation map, a temperature map, an impedance map, etc.).”] in the analogous art of electrophysiological diagnostics [see para 2… “This invention is directed to improvements in electrophysiology (EP) systems and procedures including software that assists in data management across various systems in the EP laboratory including systems that provide electrogram capture, electrogram analysis”]. Additionally, MacAdams using a map display window to generate these maps [see para 38… “FIG. 3 illustrates a map display window 300 which an operator can use to generate a three dimensional map of the cardiac data”]
Since maps of different sets of parameters provide different information in the field of electrophysiology as taught by MacAdams, and the since dominant cycle length is computed by Narayan in view of Ghosh, it would have been obvious to one of ordinary skill to configure Narayan in view of Ghosh to use a map display window similarly to that disclosed by MacAdams to map the dominant cycle length as a means to provide additional relevant information.
As discussed in rejection to claim 1 above, being above a threshold is used to define the FDTPs; thus, the dominant cycle map is above a “predetermined threshold”. Thus, Narayan in view of Ghosh in view of MacAdams recites “above a predetermined threshold” as claimed.

Regarding Claim 17:

However Narayan in view of Ghosh fails to disclose computing a dominant cycle length map from the group of FDTP.
MacAdams discloses that collecting several different sets of data and creating different maps of these  multiple parameters for the purpose of providing different forms of information [see para 39… “In FIG. 3, the map is a local activation time map, but the map module can generate a variety of other maps, including a voltage map (indicative of health of tissue) a cycle length map, a dominant frequency map, a map of custom parameters (e.g., a correlation map, a temperature map, an impedance map, etc.).”] in the analogous art of electrophysiological diagnostics [see para 2… “This invention is directed to improvements in electrophysiology (EP) systems and procedures including software that assists in data management across various systems in the EP laboratory including systems that provide electrogram capture, electrogram analysis”].
Since maps of different sets of parameters provide different information in the field of electrophysiology as taught by MacAdams, and the since dominant cycle length is a known parameter, it would have been obvious to one of ordinary skill to configure Narayan in view of Ghosh to calculate and to map the dominant cycle length as a means to provide additional relevant information.




Claims 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayan in view of Ghosh as applied to claim 8 above, and further in view of Reisfeld.
Regarding claims 13-14:
Narayan in view of Ghosh discloses the invention substantially as claimed including all the limitations of claim 8. Additionally, paras 270-274 of Narayan [in particular 271… “At operation 120A, successive beats are identified in the signal, such as by performing template matching using the selected template beat.  Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.  At operation 125A, a determination is made as to whether the selected signal has an acceptable signal-to-noise ratio (SNR).” And in particular 274 “At operation 150A, a determination is made as to whether the cycle length of the selected beat based upon the selected activation onset is acceptable.”] disclose analyzing peak-to-peak values (ie voltage) and  signal-to-noise-ratio and cycle length being characterized for each CDTP. Since the CDTP’s identified are the peak voltages it is understood that one of ordinary skill be interested in the cycle lengths (ie the time) between these peaks.
However, Narayan in view of Ghosh fails to disclose computing a conduction velocity of CDTPs.
calculating a vector function related to the response, displaying a representation of the vector function, and inferring the abnormal condition from the representation.  The present invention is particularly useful for diagnosing cardiac arrhythmias, in which case the physiological response is a voltage, from which is inferred a local activation time and the vector function is a gradient of the local activation time, specifically, a conduction velocity”].
Since calculating a vector function with a conduction velocity taught as taught by Reisfeld can help provide additional information on arrhythmias, a condition Narayan in view of Ghosh is directed to as outlined in rejection to claim 8 above, it would have been obvious at the time the invention was filed to modify Narayan in view of Ghosh provide to provide a vector functions similarly to that disclosed by Reisfeld with the CDTPs of Narayan in view of Ghosh as this will provide additional information that helps in further diagnosing different arrhythmias.



Regarding claim 20:
Narayan in view of Ghosh discloses the invention substantially as claimed including all the limitations of claim 8.

Reisfeld discloses calculating a vector function which includes conduction velocity for the purpose of diagnosing cardiac arrhythmias [see abstract… “calculating a vector function related to the response, displaying a representation of the vector function, and inferring the abnormal condition from the representation.  The present invention is particularly useful for diagnosing cardiac arrhythmias, in which case the physiological response is a voltage, from which is inferred a local activation time and the vector function is a gradient of the local activation time, specifically, a conduction velocity”].
Since calculating a vector function with a conduction velocity, as taught by Reisfeld, can help provide additional information on arrhythmias, a condition Narayan in view of Ghosh is directed to as outlined in rejection to claim 8 above, it would have been obvious at the time the invention was filed to modify Narayan in view of Ghosh provide to provide a vector functions similarly to that disclosed by Reisfeld with the  beats that are above maximum rate of change of voltage (ie the FDTPs of Narayan in view of Ghosh) as this will provide additional information that helps in diagnosing different arrhythmias.

Claims 15-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayan in view of Ghosh in view of Reisfeld as applied to claims 8 and 13 above, and further in view of Burnes et al (US 7107093) hereafter known as Burnes.

Regarding Claim 15:
Narayan in view of Ghosh in view of Reisfeld discloses the invention substantially as claimed including all the limitations of claims 8 and 13 above which includes computing electrograms (as discussed in rejection to claim 8 above) and maximum and minimums of activation response [see para 139… “Automated or calculated assignment can be achieved by using zero of the first derivative to define maxima or minima, zero of the second derivative to indicate maximum upstroke or downstroke, or similar methods.”]
However, Narayan in view of Ghosh in view of Reisfeld fails to disclose calculating the difference between maximums and minimums of activation response. 
Burnes discloses that taking the difference and variances of the minimum and maximums provides an index of dispersion [see Col. 1 lines 45-60 of Burnes… in particular “The difference and variance of the difference between a minimum and maximum Q-T interval measured using standard 12-lead ECG provide an index of dispersion.”] in the analogous art of electrophysiological diagnostics [see Col. 1 lines 20-26… “The present invention relates generally to the field of monitoring electrical cardiac signals”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Narayan in view of Ghosh to include taking a difference between the maximum and minimal responses and the variance of this difference since as taught by Burnes this allows for the collection of an index of dispersion, which provides additional information thereby increasing the accuracy of diagnostic device.

Regarding Claim 16:
Narayan in view of Ghosh in view of Burnes discloses the invention substantially as claimed including all the limitations of claims 8, 13 and 15 above which “includes creating a group of peak to peak values which is grouping CDTPs, among the set of CDTPs, having a first peak-to-peak value into a first peak-to-peak group of FDTP”. Additionally, Narayan in view of Ghosh in view of Burnes additionally refers to using voltage thresholds (ie part of criteria to identify peaks for grouping) that are not to a specific amount but rather to a set predetermined amount implying that the threshold is adjustable based on the set predetermined amount [see para 301 of Narayan… “using a combination of template match, crossing a predetermined voltage threshold, and a maximum dV/dt, which is defined as the maximum rate of change of the voltage with respect to time or slope of the time-varying cardiac signal”].
However, Narayan in view of Ghosh in view of Burnes fails to disclose a second grouping of CDTPs and therefore fails to disclose “grouping CDTPs, among the set of CDTPs, having a second peak-to-peak value into a second peak-to-peak group of FDTPs”.
It would have been obvious to create a second group based on a similar peak-to-peak value and because absent unexpected results such a modification is a mere duplication of steps which has been deemed by the courts to be an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)].
It would have been obvious to further modify the group with the similar peak-to-peak value to be higher amount by increasing the second threshold (which changes the .

Allowable Subject Matter
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 18 is the broader of the two claims. Claim 18 recites forming a plurality of groups for both candidate detection time points (CDTPs) and final detection time points (FDTPs), forming feature vectors for these CDTPs, and then clustering the feature vectors into groups of FDTPs using a quick shift method. Individually, these features do not solely define the invention over the prior art. However it is the combination of these features with the additional limitations provided in claim 8 specifying how the CDTPs and FDTPs are determined that overcome the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792   


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792